DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moritama et al. (JPH01-290701 – machine translation previously provided).
Considering claim 11, Moritama teaches an iron powder with a surface layer thereon (abstract).  The iron powder is taught to be oxidized and reduced to form a surface covering layer of iron (p.4 last paragraph – p.5 continuing paragraph).  This is considered to teach an iron core with a metallic iron layer thereon where the powder (e.g. core + shell) is reduced via the reduction process disclosed by Moritama.
While not expressly teaching a singular example of a DRI core formed from DRI with a metallic outer shell as claimed, this would have been obvious to one of ordinary skill in the art in view of the teachings of Moritama as this is considered a conventionally known combination of iron powder core and iron metal coating thereon known to form iron powders suitable for sintering and one would have had a reasonable expectation of success.  The disclosure of Moritama is considered to meet the instant limitations in that both the core and shell are formed via reduction of the whole coated powder and there does not appear to be a patentable distinction between the product disclosed by Moritama and that which is claimed.
Considering claims 12 and 15-18, the limitation of “is formed from” and “is formed by…” are considered to be a product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed DRI product.  See MPEP 2113.  Moritama teaches a substantially similar reduced product of an iron core coated with an iron layer as that which is claimed formed by heating and reduction (p.5 ‘Example’ – continuing paragraph on p.6) and is considered to meet the instant limitation.
Considering claim 13, Moritama teaches where the powder is reduced in a reducing atmosphere (i.e. a reducing gas) (p.5 last paragraph).  Further, the limitation of “is formed by…” is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed DRI product.  See MPEP 2113.
Considering claim 14, Moritama teaches where the reduction occurs at 550 ˚C which corresponds to about 1022 ˚F.  Further, the limitation of “is formed by…” is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed DRI product.  See MPEP 2113.
Considering claim 19
Considering claim 20, Moritama does not expressly teach the size of the reduced iron core/shell material.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  As such, the claimed dimension is not considered to render a patentable distinction over the disclosure of Moritama.

Response to Arguments
Applicant’s arguments, see remarks, filed 11 May 2021, with respect to objections to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn.  Applicant has provided an amended abstract.
Applicant’s arguments, see remarks, filed 11 May 2021, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 12-19 has been withdrawn.  Applicant has provided proper antecedent basis for DRI and clarified the claims in the remarks on page 6.
Applicant's arguments filed regarding 35 USC 103 rejections in view of Moritama have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the direct reduced iron powder of Moritama is directed to a solid inner layer 3 and a porous outer layer 4 (remarks p.7, 1st full paragraph) whereas rd full paragraph) and that this results in improvements such as a reduced surface area which lowers the amount of DRI particles, exposure of the particles to humidity, and decreases ignition potential (remarks p.7 last paragraph – p.8 1st full paragraph).  This is not persuasive as the features on which applicant relies to distinguish over Moritama (i.e. a porosity, surface, etc.) are not recited within the instant claims and therefore applicant’s arguments are not commensurate in scope with instant claim 11 which is silent regarding any degree of porosity or surface area.  See MPEP 2145 (VI).  
The examiner appreciates applicant’s explanation as to the differences between the instant invention and the disclosure of Moritama.  However, the difference are not presented in the instant claims as currently recited.  In response to the instant Office action it is suggested that applicant consider further amending the product claims to recite the structural differences between the instant claims and the teachings of Moritama and may wish to consider including the features of instant Figure 6.  
Applicant’s remarks regrading product-by-process limitations of dependent claims (remarks p. 8, 2nd full paragraph) are noted, but are not persuasive as applicant neither argues specific structural features implied by any particular process nor provides objective evidence demonstrating any specific structural feature.  As such, the rejection is maintained.  See MPEP 2113.
Applicant’s remarks regarding the withdrawn method claims being commensurate in scope (remarks p.8, last paragraph) are noted and rejoinder of the withdrawn method claims will be reconsidered in the event of allowable subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784